Exhibit 10.2
 
AGREEMENT dated as of November 6, 1987 by and between Northeast Landfill Power
Co., a Massachusetts corporation (“Seller”), and New England Power Company,
(“NEP”), a Massachusetts corporation.
 
ARTICLE I.       BASIC UNDERSTANDINGS
 
Seller intends to construct, operate and maintain three landfill gas-fired
electric generation projects at landfills located in Worcester, MA, and
Johnston, Rhode Island (RI) (collectively, the “Facilities” and singularly the
“Facility”).  The total projected capacity of the Facilities is approximately
twelve thousand kilowatts (12,000 KW).
 
Subject to the following terms and conditions, Seller agrees to sell and
deliver, and NEP agrees to purchase and receive, the entire NEP Entitlement, as
defined below, in each of the Facilities.
 
ARTICLE II.      DEFINITIONS
 
Whenever used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate of NEP” shall mean any company that is a subsidiary of the New
England Electric System.
 
“Commencement Date of Operation” shall mean 12:01 a.m. on the first day of the
month following the date Seller designates, in writing, as the initial date of
commercial operation of the Facilities, which shall not precede the latter to
occur of (i) completion of successful acceptance testing of the Johnston
Facility for purposes of financing and project operation or (ii) the initial
date on which Seller generates at least five megawatts (5 MW) of electricity at
the Johnston Facility continuously for a period of eight (8) consecutive hours.
 
“Good Utility Practice(s)” shall mean the practices, methods and acts (including
but not limited to the practices, methods and acts engaged in or approved by a
significant portion of the electric utility industry) that, at a particular
time, in the exercise of reasonable judgment in light of the facts known or that
should have been known at the time a decision was made, would have been expected
to accomplish the desired result in a manner consistent with law, regulation,
reliability, safety, environmental protection, economy and expedition. With
respect to each of the Facilities, Good Utility Practice(s) include but are not
limited to taking reasonable steps to ensure that:
 
 
(l)
adequate materials, resources and supplies, including landfill gas, are
available to meet the Facility’s needs;

 
 
(2)
sufficient operating personnel are available and are adequately experienced and
trained and licensed as necessary to operate the Facility properly and
efficiently and are capable of responding to emergency conditions relating to
the operation of the Facility whether caused by events on or off the site of the
Facility;

 
1

--------------------------------------------------------------------------------



 
(3)
preventative, routine and non-routine maintenance and repairs are performed on a
basis that ensures reliable long-term and safe operation of the Facility, and
are performed by knowledgeable, trained and experienced personnel utilizing
proper equipment and tools;

 
 
(4)
appropriate monitoring and testing is done to ensure equipment at the Facility
is functioning as designed and to provide assurance that equipment will function
properly under both normal and emergency conditions; and

 
 
(5)
equipment is not operated at the Facility in a reckless manner, or in a manner
unsafe to workers, the general public or the environment or without regard to
defined limitations such as rate of refuse decomposition and gas production, air
intrusion, safety inspection requirements, operating voltage, current,
frequency, rotational speed, polarity, synchronization, and control system
limits.

 
“NEP Entitlement” shall mean one hundred percent (100%) of the Net Capability
and Net Electric Output of each of the Facilities unless Seller exercises its
option to contract with another utility for the sale of a percentage of the Net
Capability and the Net Electric Output of the Facilities under Article IV,
below. If Seller exercises such option “NEP Entitlement” shall mean the
percentage of the Facilities’ Net Capability and Net Electric Output not
contracted for sale to another utility.
 
“NEP’s System” shall mean the electrical system of NEP and/or the electrical
system of any Affiliate of NEP.
 
“NEPEX” shall mean the New England Power Exchange.
 
“NEPOOL” shall mean the New England Power Pool.
 
“NEPOOL Agreement” shall mean the New England Power Pool Agreement dated as of
September 1, 1971, as amended.
 
“Net Capability” shall mean, with respect to each of the Facilities, the maximum
dependable load-carrying ability of the Facility, exclusive of capacity required
for the Facility’s use, expressed in kilowatts, as determined by tests conducted
in accordance with the NEPOOL Agreement, including appropriate NEPOOL Criteria,
Rules and Standards and Operating Procedures.
 
“Net Electric Output” shall mean, with respect to each of the Facilities, the
total amount of electricity generated by the Facility less kilowatthours
consumed for the Facility’s use.
 
“Off-Peak Periods” shall mean all hours not falling within On-Peak Periods.
 
“On-Peak Periods” shall mean all hours from 7:00 a.m. to 11:00 p.m. Monday
through Friday, excluding legal holidays designated in writing by NEP. At
Seller’s request, NEP shall provide to Seller a list of designated legal
holidays prior to the beginning of each calendar year.


2

--------------------------------------------------------------------------------



“Prime Rate” shall mean the prime (or comparable) rate announced from time to
time as its prime rate by the Bank of Boston, which rate may differ from the
rate offered to its most substantial and creditworthy customers.
 
“Rate X” shall mean NEP’s short term avoided energy cost calculated by NEP in
accordance with the methodology described in Appendix A, attached hereto and
incorporated herein by reference, such calculation to be provided to Seller on a
timely basis for review.
 
ARTICLE III.       TERM
 
It shall be a condition precedent to the effectiveness of this Agreement that
(i) the requirements of 220 C.M.R. 8.01 et. seq., for the effectiveness of the
Agreement have been fulfilled without a finding by the Massachusetts Department
of Public Utilities (“DPU”) that this Agreement, or any one or more of its
provisions is contrary to the public interest, or (ii) a court or governmental
authority of requisite jurisdiction has determined that the DPU lacks
jurisdiction over NEP’s purchase of the NEP Entitlement.
 
The term of this Agreement shall extend for a period ending thirty (30) years
after the Commencement Date of Operation; provided, however, that this Agreement
shall terminate on the twentieth (20th) anniversary of the Commencement Date of
Operation if NEP gives Seller not less than one-hundred and eighty (180) days
prior written notice of such termination unless Seller agrees prior to such
twentieth (20th) anniversary to amend article VI B, below, to provide that the
price to be paid by NEP subsequent to such twentieth (20th) anniversary for
monthly quantities of electricity delivered hereunder shall be a price per
kilowatthour equal to Rate X.
 
Notwithstanding the preceding paragraph, if (a) Seller has not secured exclusive
rights, for a term at least equal to the term of this Agreement, to purchase the
landfill gas produced at each of the currently permitted landfill sites on which
the Facilities will be located within ninety (90) days of the effective date of
this Agreement, (b) construction of the initial gas collection system for the
Johnston Facility has not been substantially completed within one (1) year of
the effective date of this Agreement, or (c) the Commencement Date of Operation
has not occurred prior to December 31, 1989, NEP may thereafter terminate this
Agreement by providing Seller thirty (30) days’ written notice within 60 days of
(a), (b), or (c), above, as appropriate.
 
NEP shall have the option to purchase the Net Capability and the Net Electric
Output of each or any of the Facilities following expiration or termination of
this Agreement, other than for breach by NEP, upon substantially the same terms
and purchase price as that offered by Seller to any third party, which option
shall be held open for forty-five (45) days after Seller’s presentation of the
terms of such offer to NEP.  NEP’s option to purchase such Net Capability and
Net Electric Output of each or any of the Facilities shall survive expiration or
termination of this Agreement and shall terminate only upon agreement by a third
party to purchase such Net Capability and Net Electric Output upon substantially
the same terms and purchase price most recently offered to NEP, but not accepted
by NEP, within forty-five (45) days of Seller’s presentation of such offer to
NEP. For purposes of this paragraph, a purchase price that is substantially the
same as that offered to any third party shall equal the purchase price offered
to any such third party reduced by all costs that would be incurred by Seller
and/or such third party in connection with the transmission of the particular
Facility’s Net Electric Output from the Facility to such third party.

3

--------------------------------------------------------------------------------


 
ARTICLE IV.       OPTIONAL CONTRACT SALE
 
Seller shall have the option, exercisable on or before January 1, 1988, to
contract with another utility for the sale of up to fifty percent (50%) of the
Net Capability and the Net Electric Output of the Facilities for a term
commencing with the Commencement Date of operation and extending for an
uninterrupted period not to exceed twenty (20) years, provided that the
percentage of the Net Capability and Net Electric Output so sold (the “Contract
Percentage”) is fixed throughout such term (any such contract shall be
hereinafter referred to as the “Optional Contract.”)
 
If Seller exercises such option, then NEP shall have the right, exercisable by
written notice given to Seller not less than ninety (90) days prior to the
expiration of the term of the Optional Contract, to elect to purchase the
Contract Percentage from Seller under the terms and conditions of this Agreement
from the Optional Contract’s expiration date through the expiration date of this
Agreement but at a price per kilowatthour delivered equal to the average of (i)
the price calculated in accordance with Article VI B (the “Contract Price”) and
(ii) Rate X as determined from time to time.
 
If NEP does not so elect, then Seller shall have the right, exercisable by
written notice given to NEP not less than sixty (60) days prior to the
expiration of the term of the Optional Contract, to elect to sell the Contract
Percentage to NEP (and if Seller so elects, NEP shall purchase and receive the
Contract percentage) under the terms and conditions of this Agreement from the
Optional Contract’s expiration date through the expiration date of this
Agreement but at a price per kilowatthour delivered equal to the lesser of Rate
X or the Contract Price, both as determined from time to time. If Seller does
not so elect, Seller shall have the right to sell the Contract Percentage to
another electric utility.
 
ARTICLE V.         TERMS OF SALE
 
Seller agrees that the Facilities shall be designed, constructed, operated and
maintained such that they reasonably may be expected (i) to have a monthly
average Net Electric Output not exceeding twelve thousand kilowatts (12,000 KW)
per hour and (ii) to produce collectively a constant Net Electric Output for a
period of not less than thirty (30) years. During the design and construction of
the Facilities, Seller shall provide NEP with such information as NEP may
request to determine whether the Facilities are being so designed and
constructed.
 
Seller shall choose an architect/engineer firm (“AE Firm”) for the design, or
for the review of the design if such design is provided by Sellers vendor(s), of
each of the Facilities, which selection shall be subject to approval by
NEP.  NEP hereby approves the selection of Hayden-Wegman as the AE Firm, and NEP
shall not unreasonably withhold approval of any other AE Firm selected by
seller. If NEP fails to approve or disapprove Seller AE Firm selection within
thirty (30) days of a presentation by the proposed AE Firm to NEP of its design
capabilities, NEP shall be deemed to have approved the selection for all
purposes of this Agreement. NEP and Seller shall mutually choose a qualified
independent engineering firm (“I.E. Firm”) to evaluate the design of each of the
Facilities at Seller’s expense. The scope of the I.E. Firm’s design evaluation
shall be subject to Seller’s review and NEP’s review and approval. The I.E.
Firm’s design evaluation of each Facility shall be provided to NEP in writing
prior to commencement of the construction of the Facility. Unless NEP and Seller
agree otherwise in writing, Seller shall cause the AE Firm to make all changes
in the Facility’s design that the I.E. Firm determines are necessary to meet the
requirements of the preceding paragraph and Good Utility Practice. Seller shall
cause each of the Facilities to be constructed in accordance with the resulting
design. Seller shall insure that all equipment used in each of the Facilities
shall be new and unused, good quality utility grade, suitable for the intended
service and shall meet the requirements of applicable codes and standards.

4

--------------------------------------------------------------------------------


 
Prior to the later to occur of the Commencement Date of Operation or January 1,
1989, Seller shall sell and deliver and NEP shall purchase and receive the NEP
Entitlement in each of the Facilities when and if available at the price
specified in ARTICLE VI A, below. Thereafter, Seller shall sell and deliver, and
NEP shall purchase and receive, the NEP Entitlement in each of the Facilities at
the price specified in ARTICLE VI B, below. NEP agrees to accept delivery of the
NEP Entitlement in each of the Facilities. NEP shall not, however, be liable for
any damages arising from its inability to accept delivery of any electricity
that each or any of the Facilities are otherwise capable of generating if NEP
uses all reasonable efforts to promptly restore such ability. Seller shall
install and maintain in a safe manner, and in accordance with Good Utility
Practice and applicable regulations, all of its equipment and facilities
connected to NEP’s System. If at any time the operation of each or any of the
Facilities endanger the safety of NEP’s personnel, or interferes with the safe
and reliable operation of NEP’s System, NEP may discontinue purchases from
Seller and disconnect from such Facility until such condition has been
corrected. Unless an emergency exists, or the risk of one is imminent, NEP shall
give Seller reasonable notice of its intention to disconnect from each or any of
the Facilities and to discontinue purchases from Seller, and where practical,
allow suitable time for Seller to remove the interfering condition. NEP shall
reasonably cooperate with Seller in Seller’s efforts to remove such interfering
condition. Any costs incurred by NEP in so cooperating shall be at Seller’s
expense. NEP’s judgments with regard to discontinuance of purchases or
disconnection of each or any of the Facilities under this paragraph shall be
made in accordance with Good Utility Practice.
 
Seller shall cause, at Seller’s expense, the AE Firm, equipment vendor or such
other party as may be chosen by Seller and approved by NEP which approval will
not be unreasonably withheld, to prepare a plan and schedule for annual ongoing
maintenance and spare parts inventory as well as a plan for less frequent major
overhaul work on each of the Facilities’ generators, gas collection systems, and
auxiliary equipment. Such plan shall be subject to NEP’s approval, which shall
not be unreasonably withheld and shall conform to the recommendations of the
equipment vendors and the AE Firm. Seller shall provide such plan to NEP prior
to the Commencement Date of Operation. Subject to the following paragraph,
Seller shall perform maintenance of each of the Facilities in accordance with
such plan.
 
Seller shall cause, at Seller’s expense, an independent engineering firm (“I.E.
O&M”) selected by Seller and approved by NEP (which approval shall not be
unreasonably withheld) to conduct a review of each of the Facilities’ operation
and maintenance practices after the second and before the third anniversary of
the Commencement Date of Operation, and, unless the parties otherwise agree,
every five years thereafter.  In addition, such a review shall be conducted at
NEP’s written request in any year following a two calendar year period in which,
for each of the two calendar years, the Net Electric Output of the Johnston
Facility is less than ninety percent (90%) of the Johnston “KWHr Production
(1000 KWH)” set forth in Appendix B, attached hereto and incorporated herein by
reference. Seller shall cause the I. E. O&M to issue a written report describing
the extent to which the maintenance plan and schedule described in the preceding
paragraph is being followed, a description of and a statement of the reasons for
any justified departure from such schedule or plan, a description of any
deficiencies in the Facility’s operation and maintenance practices, and its
recommendations, if any, for improving future operation and maintenance
practices. Seller shall implement any recommendations made by the I.E. O&M that
the I.E. O&M determines are necessary to meet Good Utility Practice unless
Seller and NEP mutually agree otherwise. Seller shall keep and make available
adequate maintenance logs for use by the I. E. O&M and/or NEP for the purpose of
this review.


5

--------------------------------------------------------------------------------



Seller agrees to operate the Facilities in parallel with NEP System and to
deliver the NEP Entitlement in each of the Facilities to NEP at the delivery
points and voltage levels specified in ARTICLE VIII, below. Unless otherwise
requested by NEP, Seller shall operate each of the Facilities at a unity power
factor or in an over excited condition at the point of delivery to NEP, subject
to the response tine of control equipment to transient conditions on NEP System.
If Seller fails to operate each or any of the Facilities at a unity power factor
or in an over excited condition, NEP may install, at Seller’s expense,
capacitors or other electric equipment necessary to ensure that such Facility
can be so operated. NEP shall have the right on a short—term emergency basis to
request that Seller operate each or any of the Facilities at any excitation
level within the range of the particular Facility’s capability as determined
from the equipment manufacturer’s recommendations. Seller agrees to use all
reasonable efforts to comply with any such request from NEP.
 
At NEP’s sole option, NEP shall have the right to claim credit for (i) all or a
portion of each or any emission to the air from each or any of the Facilities
and the associated equivalent Btu heat input or (ii) the equivalent Btu heat
input to each or any of the Facilities, that can be associated, per statutes,
laws, regulations, ordinances, government standards and/or government
regulations, with generation at the particular Facility. If NEP exercises such
option, NEP shall reimburse Seller for all incremental expenses incurred by
Seller and associated with such credits, beyond those required for the
particular Facility to meet applicable environmental regulations. In no case
shall NEP claim a credit at any time if it would cause the Facility to be in
violation of the Facility’s applicable all quality emissions limit or any other
applicable laws or regulations and NEP shall have no liability in the event the
Facility fails to meet applicable environmental regulations.
 
If the Federal Energy Regulatory Commission (FERC) determines that each or any
of the Facilities is not a Qualifying Facility pursuant to 18 C.F.R. Part 292,
or each or any of the Facilities otherwise becomes subject to Section 205 of the
Federal Power Act or any similar federal requirement, Seller shall file, within
sixty (60) days of such event, a rate with FERC requiring payments for
electricity generated by such Facility(ies) and sold by Seller to NEP to be
based on Seller’s reasonable costs of generating electricity but in no event at
a rate higher than the applicable rates specified in Article VI hereof,
effective as of the date of such event.

6

--------------------------------------------------------------------------------



During the term of this Agreement, Seller agrees that Seller shall not permit
landfill gas purchased by it at each or any of the landfills on which the
Facilities are located, or waste heat and/or steam generated by each or any of
the Facilities, to be sold or used for any purpose other than generating
electricity, unless required by regulatory f authorities, without NEP prior
written approval which approval shall be granted if Seller demonstrates to NEP’s
satisfaction that such sale or use would not adversely affect the present or
future level of electricity production at the particular Facility over the
remaining tern of this Agreement.
 
Seller agrees that during the term -of this Agreement it will not sell or
otherwise dispose of its interest in each or any of the Facilities without first
obtaining NEP’s written consent, which consent shall not be unreasonably
withheld.
 
Commencing as of the Commencement Date of Operation, Seller shall:
 
(1)           Operate the electric generating unit(s) at each of the Facilities
to the maximum extent feasible consistent with Good Utility Practice; Sell shall
provide NEP with such information at NEP may reasonably request to determine
whether each of the Facilities is being so operated and maintained.
 
(2)           Operate and maintain each of the Facilities in accordance with
Good Utility Practice; Seller shall provide NEP with such information as NEP may
reasonably request to determine whether the Facilities are being so operated and
maintained.
 
(3)           Provide NEP prior to the first day of January of each year, or at
NEP’s reasonable request, an estimate of the amount of electricity to be
generated at each of the Facilities for each of the following twelve (12) months
beginning January 1, or the first day of the month following NEP’s request;
 
(4)           Provide NEP, or its designee, prior to the first day of each
month, a schedule of the anticipated generation of electricity at each of the
Facilities for such month;
 
(5)           At NEP’s request, provide NEP, or its designee, prior to 9:00 a.m.
of each day, a schedule of the anticipated generation of electricity at each of
the Facilities for the next day;
 
(6)           Use all reasonable efforts to maximize delivery of electricity
from each of the Facilities during On-Peak Periods;
 
(7)           Conduct scheduled maintenance of each of the Facilities during
reasonable periods designated by NEP.  NEP shall designate such periods for each
calendar year in writing during the preceding December, but not less than ninety
(90) days prior to the beginning of a period so designated;
 
(8)           Cooperate with NEP in the arrangement and conduct of any tests
required under the NEPOOL Agreement to determine the Net Capability of each of
the Facilities and in operating each of the Facilities in conformity with any
applicable requirements of NEPEX and/or its satellite dispatching center,
including providing such operating and/or design information to NEP or its
designee as NEP may request; and
 
(9)           Provide NEP such supporting information related to billing as NEP
may reasonably request.

7

--------------------------------------------------------------------------------


 
The estimates and schedules provided by Seller under Clauses (3), (4) and (5),
above, shall be prepared in good faith, based on landfill gas availability and
other conditions anticipated at the time such estimates and schedules are made,
but shall not be binding on Seller.  Seller shall, however, promptly inform NEP
whenever it appears that actual generation at each or any of the facilities will
vary more than ten percent (10%) from the most recent estimates or schedules
provided under Clause (3), (4), or (5), above.
 
The parties recognize that emergencies, accidents, other unusual conditions and
events of force majeure as defined in Article XIV, may necessitate a departure
from scheduled generation. Seller, however, agrees to use all reasonable efforts
to promptly resume scheduled generation.
 
ARTICLE VI.       PRICE AND BILLING
 
A.           Prior to July 1, 1988, NEP shall pay Seller monthly for quantities
of electricity delivered for sale to NEP hereunder, as determined in accordance
with ARTICLE VIII, a price in cents per kilowatthour equal to ninety percent
(90%) of Rate X. Commencing on July 1, 1988, and extending until the later to
occur of January 1, 1989 or the Commencement Date of Operation, NEP shall pay
Seller monthly for quantities of such electricity, a price in cents per
kilowatthour equal to four and eight-tenths cents ($.048) per kilowatthour
delivered during On-Peak Periods and two and eight-tenth cents ($.028) per
kilowatthour delivered during Off-Peak Periods.
 
B.           Commencing on the later to occur of January 1, 1989 or the
Commencement Date of Operation, NEP shall pay Seller monthly for quantities of
electricity delivered for sale to NEP hereunder, as determined in accordance
with ARTICLE VIII, a price in cents per kilowatthour calculated in accordance
with the following formula:
 
P =           [Q + (R x S)] x U
                       T
 
Where “P” is the total price in cents per kilowatthour;
 
 
“Q” is three and one-half cents (3.5¢) per kilowatthour for electricity
delivered during On-Peak Periods and one and one-half cents (1.5¢) per
kilowatthour for electricity delivered during Off-Peak Periods,
respectively.  NEP may, at its option, upon thirty (30) days written notice to
Seller, increase or decrease “Q” for On-Peak Periods and increase or decrease
“Q” for Off-Peak Periods; provided, however, that the average value of “Q” for
On-Peak Periods and Off—Peak Periods, weighted by the number of hours in the
On-Peak and Oft-Peak Periods, shall equal the average value of “Q” for On-Peak
Periods and Off-Peak Periods, weighted by the number of hours in the On-Peak and
Off-Peak Periods, prior to such revision;

 
“R is three cents (3¢) per kilowatthour;

8

--------------------------------------------------------------------------------



“S” is 1.00 through December 31, 1989 and in each calendar year thereafter “S”
is the Consumer Price Index for Urban Wage Earners and Clerical Workers,
unadjusted for seasonal variations, all items indexed for Boston, Massachusetts,
as published in the Bureau of Labor Statistics’ CPI Detailed Report (the “CPI
Index”) for November of the preceding Calendar Year; provided, however, that if
a CPI Index is not published for November, “S” shall be the CPI Index for the
first preceding month for which a CPI Index is published;
 
 
“T” is 1.00 through December 31, 1989 and in each calendar year thereafter “T”
is the CPI Index for November of 1988; provided, however, that if a CPI Index is
not published for November of 1988 “T” shall be the CPI Index for the first
preceding month for which a CPI Index is published; and

 
 
“U” is 1.00 through December 31 of the first full calendar year in which the
amount paid by NEP under this ARTICLE VI B for the monthly quantities of
electricity delivered hereunder during the calendar year is less than the total
amount that would have been paid by NEP for the monthly quantities of
electricity delivered hereunder during the calendar year had the price
established under this ARTICLE VI B been equal to Rate X as in effect during the
calendar year (the “Crossover Year”); and in each month thereafter “U” shall be
the lesser of 1.00 or an amount calculated in accordance with the following
formula:

 
U = .5 + (.5 x K)
       L
 
 
Where “K” is the quantity of electricity in kilowatthours delivered during the
preceding calendar year; and

 
“L” is:
 
 
(i) Until December 31 of the year in which the “Aggregate Differential” as
defined in Article VII B, below, is reduced to zero (0), the average quantity of
electricity delivered during the Crossover Year and the prior four full calendar
years. If fewer than four full calendar years have elapsed from the Commencement
Date of Operation to the beginning of the Crossover Year, “L” shall be
determined using the average quantity of electricity delivered for all full
calendar years from the Commencement date of Operation to the end of the
Crossover Year; and

 
 
(ii) Thereafter, the “Total Kwhr Production” for the preceding calendar year
specified in Appendix B hereto multiplied by the highest Net Capability of the
Facilities determined in any year following the Commencement Date of Operation
divided by twelve thousand kilowatts (12,000 kw).


9

--------------------------------------------------------------------------------


 
If a CP Index referred to in “S” above has not been published at the time that
such information is required for billing, the value of “P” shall remain
unchanged until such publication, at which time a retroactive billing adjustment
shall be made.
 
In the event of any future modification of the basis upon which the CPI Index is
calculated, “T” shall be adjusted to be on a consistent basis with “S”.
 
If publication of the CPI Index is discontinued during the term of this
Agreement, the parties agree to meet and mutually agree upon an alternative, but
substantially equivalent, method of adjusting the value of “R”, above, in
determining the price to be paid by NEP under this Paragraph B.
 
If the CPI Index employed in calculating the price to be paid by NEP during any
month is subsequently revised, then such price shall be recalculated using the
revised information and the bills and payments for such month shall be
retroactively adjusted to reflect such recalculated price.
 
Notwithstanding the preceding provisions of this ARTICLE VI B, if Seller
delivers a quantity of electricity during the On-Peak Period or Off-Peak Period
in any month that exceeds an amount equal to the product of (i) one (1) minus
the Contract Percentage (if any) (expressed as a decimal) times (ii) twelve
thousand kilowatts (12,000 KW) multiplied by the number of On-Peak hours or
Off-Peak hours during the month, respectively (the “Maximum Participation
Level”), then NEP shall not be required to pay Seller for any quantity of
electricity delivered to NEP in excess of the Maximum Participation Level in the
respective On-Peak or Off-Peak Period.
 
C.           Bills for all amounts due under this ARTICLE VI shall be tendered
to NEP monthly. A separate bill shall be rendered for electricity delivered to
NEP from each of the Facilities. At NEP’s request, each bill shall contain a
breakdown of the amount billed expressed in terms of the fuel-related and
non-fuel-related cost to NEP of electricity purchased hereunder.. The breakdown
shall be presented on both a cents per kilowatthour basis and a total bill
basis. The fuel-related cost to NEP shall be deemed to be equal to a percentage
of NEP’s avoided fuel cost per kilowatthour to be specified by NEP and the
non-fuel-related cost to NEP shall be deemed to equal the balance. In no event
shall any such breakdown of the amount billed result in any increase or
reduction in the price payable by NEP to Seller under this ARTICLE VI.  If NEP
requests such a breakdown, NEP shall provide Seller with its avoided fuel cost
calculation for each month on or before the fifth business day of the following
month. No such breakdown shall be construed as indicative, of the cost of fuel
or any other expenses incurred by Seller in generating electricity for sale to
NEP.
 
Seller may in writing direct that NEP make payment of bills rendered by Seller
hereunder to a third party such as a trust agent for disbursement. If all or any
part of any bill shall remain unpaid for more than thirty (3) days after NEP’s
receipt of such bill, interest at a rate per annum equal to the Prime Rate shall
thereafter accrue and be payable to Seller either (i) on such unpaid amount, or
(ii) in the event the amount of the bill is disputed, on the unpaid amount
finally determined to be due and payable. NEP may dispute all or any part of any
bill by mailing to Seller written notice thereof, stating the reason for such
dispute, within thirty (30) days of receipt of such bill and by paying to Seller
any amount not in dispute. Both parties shall exercise good faith in resolving
any such dispute in a timely manner.

10

--------------------------------------------------------------------------------




ARTICLE VII.   DEFAULT/TERMINATION/SECURITY/COMPLETION
SECURITY AND MILESTONES

                     
A.           Events of Default.  The occurrence of any one or more of the
following shall constitute an “Event of Default” hereunder:
 
(1)           If, except to the extent permitted under ARTICLE VI C, above, with
regard to amounts in dispute, NEP shall fail to make any payment required
pursuant to ARTICLE VI, above, and such failure continues for a period of
forty-five (45) days after written notice thereof from Seller;
 
(2)           If (i) Seller shall fail in any material respect to comply with,
observe, perform or shall default in any material respect upon any covenant,
warranty or obligation under this Agreement and such failure materially
adversely affects the NEP Entitlement in the Facilities, Seller’s ability to
furnish to NEP the NEP Entitlement in the Facilities or NEP’s ability to take
and receive such NEP Entitlement during the term of this Agreement, and (ii)
after written notice thereof from NEP, such failure shall continue for a period
of forty-five (45) days, or, if such failure cannot reasonably be cured within
such forty-five (45) day period, such further period as shall reasonably be
required to effect such cure, provided that Seller commences within such
forty-five (45) day period to effect such cure and at all times thereafter
proceeds diligently to complete such cure as quickly as reasonably possible;
 
(3)           If (i) there shall be filed by or against Seller a petition
initiating proceedings under the Bankruptcy Code and such proceedings shall not
be dismissed within forty-five (45) days or (ii) if Seller shall be in default
under the terms of any obligation or agreement secured by any lien(s) and/or
security interest(s) on or in Seller’s properties and assets at the Facilities
(including, without limitation, any leasehold interest in or possessory interest
in the Facilities and any licenses or other rights to use, manage and/or occupy
the Facilities, as applicable) and the holder of such lien(s) and/or security
interest(s) shall give notice of intention to accelerate and thereafter to
commence action to foreclose or otherwise realize on the properties and assets
of Seller securing such obligation and/or agreement (hereinafter “Default
Notice”) and Seller does not cure such default on or before the expiration of
any grace period or waiver applicable to such obligation or agreement; provided,
however, that any occurrence set forth in this clause (3) shall not constitute
an Event of Default if within forty-five (45) days of the initiation of such
proceedings or the giving of such Default Notice Seller instructs NEP in writing
to reduce each monthly payment otherwise due Seller from NEP under Article VI,
above, during the period that such proceedings remain outstanding or such
default remains uncured by an amount equal to the amount by which the Aggregate
Differential, as defined in ARTICLE VII B, below, would otherwise have increased
over the amount determined for the preceding month. If Seller so instructs NEP,
and if such proceedings are subsequently terminated or such default is
subsequently cured and Seller reaffirms its intention to perform its obligations
hereunder and provides adequate assurance of its ability to perform such
obligations, then, within thirty (30) days of NEP receipt of written notice from
Seller of the termination of such proceedings or the cure of such default, NEP
agrees to pay Seller any aggregate amount by which each of NEP monthly payments
have been reduced in accordance with this clause (3) plus interest accrued on
each such monthly reduction commencing as of the date of such reduction at a
rate per annum equal to the Prime Rate in effect on the first business day of
each month;


11

--------------------------------------------------------------------------------



(4)           If Seller fails to make a required monthly deposit into the Escrow
Account as provided in ARTICLE VII C, below, or if Seller fails to deposit with
NEP the Irrevocable Letter of Credit as provided in ARTICLE VII D, below;
 
(5)           If Seller grants a security interest in the Escrow Account
established in accordance with ARTICLE VII C, below, to any party other than
NEP; and
 
(6)           If, prior to December 31, 1996, the currently permitted landfill
site on which the Johnston Facility is located does not receive for disposal
municipal and commercial solid waste at an average rate of either (i) at least
five hundred (500) tons per day over any consecutive two (2) month period, or
(ii) at least one thousand (1000) tons per day over any consecutive twelve (12)
month period; provided, however, that any occurrence set forth in this clause
(6) shall not constitute an Event of Default if within forty-five (45) days of
such occurrence Seller instructs NEP in writing to reduce each monthly payment
otherwise due Seller from NEP under ARTICLE VI, above, during the period such
default remains uncured by an amount equal to the amount by which the Aggregate
Differential, as defined in ARTICLE VII B, below, would otherwise have increased
over the amount determined for the preceding month. If Seller so instructs NEP.
and such default is subsequently cured or if Seller demonstrates to NEP
reasonable satisfaction that the Facilities can be expected to generate a Net
Electric Output during the balance of this Agreement at a level equal to the
projected “Total kWhr Production” specified in Appendix B hereto over the
balance of this Agreement times the highest Net Capability of the Facilities
determined in any year following the Commencement Date of Operation divided by
twelve thousand kilowatts (12,000 kW), then, within thirty (30) days NEP agrees
to pay Seller any aggregate amount by which each of NEP’s monthly payments have
been reduced in accordance with this clause (6) plus interest accrued on each
such monthly reduction commencing as of the date of such reduction at a rate per
annum equal to the Prime Rate in effect on the first business day of each month.
 
Seller shall notify NEP immediately upon the occurrence of an event described in
Clause (3)(i), Clause (3)(ii), Clause (5), or Clause (6), above.
 
The enumeration of Events of Default hereunder shall not be construed to limit
or exclude the right of the parties hereto to seek remedies at law or in equity
or damages for the breach of any other term, condition, covenant, warranty or
obligation hereunder.
 
B.           Termination.  If an Event of Default shall occur and be continuing,
the non—defaulting party may, by notice in writing, terminate this Agreement as
of the date of such notice.

12

--------------------------------------------------------------------------------



In the event of the termination of this Agreement by NEP pursuant to this
ARTICLE VII B, Seller acknowledges and agrees that NEP will suffer direct
damages as a result of such termination and that such direct damages are not
susceptible of easy determination, but shall in all events be at least equal to
the Aggregate Differential, as hereinafter defined, and Seller agrees to pay NEP
(as liquidated damages, and not as a penalty) an amount equal to the Aggregate
Differential, if any, as of the date of such termination, plus interest
thereafter accrued at a rate per annum equal to the Prime Rate.
 
Notwithstanding any other provision of this Agreement to the contrary, neither
the determination of the Aggregate Differential nor seller’s agreement to pay
the Aggregate Differential to NEP as liquidated damages shall be construed to
limit or affect NEP’s right to assert and prove further direct damages in the
event of Seller’s breach of or NEP’s termination of this Agreement, but not
direct damages relating to past or future power supply unless Seller breaches
ARTICLE V of this Agreement by voluntarily selling or otherwise disposing of its
interest in each or any of the Facilities.
 
For purposes of this Agreement, the term “Aggregate Differential” shall mean an
amount determined each month following July 1, 1988 in accordance with the
following formula:
 
A = (B + [[(W x U) — V] x C]] x (1 + F)
 
Where “A” is the Aggregate Differential for the month;
 
“B” is the prior month’s Aggregate Differential;
 
“C is the quantity of electricity delivered hereunder, as determined in
accordance with ARTICLE VIII, for the month, expressed in kilowatthours; 
 
“W” is equal to the following amounts per kilowatthour delivered:
 
1988             $.0380                 1998               $.0677                 2008                 $.0882
1989               .0550                 1999                 .0694                 2009                   .0907
1990               .0562                 2000                 .0712                 2010                   .0934
1991               .0574                 2001                 .0730                 2011                   .0961
1992               .0587                 2002                 .0750                 2012                   .0989
1993               .0601                 2003                 .0770                 2013                   .1019
1994               .0615                 2004                 .0790                 2014                   .1050
1995               .0630                 2005                 .0812                 2015                   .1082
1996               .0645                 2006                 .0834                 2016                   .1115
1997               .0661                 2007                 .0858                 2017                   .1150


“U” is as calculated in Article VI B.
 
13

--------------------------------------------------------------------------------


 
“V” is equal to the following amounts per kilowatthour delivered:

1989               .0371                 1999                 .0972                 2009                   .1389
1990               .0390                 2000                 .1001                 2010                   .1450
1991               .0464                 2001                 .1037                 2011                   .1515
1992               .0512                 2002                 .1075                 2012                   .1585
1993               .0555                 2003                 .1109                 2013                   .1659.
1994               .0598                 2004                 .1147                 2014                   .1738
1995               .0844                 2005                 .1189                 2015                   .1823
1996               .0891                 2006                 .1233                 2016                   .1915
1997               .0917                 2007                 .1279                 2017                   .2015


; and
 
“F” is .0075
 
C.           Security.
 
To secure the payment by Seller to NEP of the Aggregate  Differential, as
provided in ARTICLE VII B above, Seller shall establish, on or prior to July 1,
1988, an interest bearing escrow account (the “Escrow Account”) with a banking
institution acceptable to NEP (the “Escrow Agent”). The Escrow Account shall be
established for the benefit of NEP. Seller hereby grants to NEP a security
interest in the Escrow Account to secure such payment.
 
Subject only to Seller’s approved financing, fuel, operation and maintenance
obligations as detailed in Appendix C, attached hereto and incorporated herein
by reference, each month following July 1, 1988 Seller shall deposit into the
Escrow Account an amount equal to five percent (5%) of the total amount paid by
NEP to Seller for electricity delivered to NEP under ARTICLE VI of this
Agreement during the preceding month; provided, however, that if Seller
exercises its option to enter into an Optional Contract under ARTICLE IV, above,
the amount to be so deposited during the term of the Optional Contract shall be
increased to seven percent (7%) of the total amount paid by NEP to Seller for
electricity delivered to NEP under ARTICLE VI of this Agreement during the
preceding month. If Seller has insufficient funds in any month to make such
deposit due to Seller’s approved financing, fuel, operation and maintenance
obligations, then Seller shall provide NEP with written notice of the basis for
Seller’s inability to make its required deposits and Seller shall make up the
shortfall, together with interest accrued at a rate per annum equal to the Prime
Rate, in the first month(s) in which Seller has sufficient funds to both make
its required monthly deposit into the Escrow Account and to make up or to reduce
such shortfall. Seller’s obligation to make deposits under this ARTICLE VII C
shall continue and interest shall accrue until the Aggregate Differential is
less than the amount in the Escrow Account, at which time Seller shall have the
right to discontinue making such deposits and Seller may withdraw from, and NEP
consents to the withdrawal from, the Escrow Account any amount by which the
balance in the Escrow Account exceeds the Aggregate Differential from time to
time. Such withdrawals may be made at any time but not more often than monthly.
Withdrawals shall be made only by a direction to the Escrow Agent made in
writing jointly by Seller and NEP. If a balance exists in the Escrow Account at
the expiration or termination of this Agreement, such balance shall be paid to
NEP. Notwithstanding the foregoing, Seller may at any time and from time to time
withdraw any part or all of the balance of the Escrow Account after providing
NEP with one or more irrevocable letters of credit issued by a banking or other
financial institution reasonably acceptable to NEP (the “Issuer”), and otherwise
in accordance with this paragraph. Such irrevocable letter(s) of credit shall be
in a total amount equal to the amount to be withdrawn from the Escrow Account by
Seller, plus compound interest on the principal amount to be withdrawn, at the
then effective rate of interest on the Escrow Account balance, for the initial
term of the letter(s) of credit. The letter(s) shall be payable to, and for
deposit in, the Escrow Account on the twentieth banking day before the
expiration of such letter(s). An irrevocable letter of credit as described
herein shall be presented to NEP for its approval as to form at least ten (10)
days prior to the effective date thereof, such approval not to be unreasonably
withheld, and shall be made effective prior to the corresponding withdrawal of
funds by Seller pursuant to this paragraph.

14

--------------------------------------------------------------------------------


 
Any fees charged by the Escrow Agent to maintain the Escrow Account shall be
paid directly by Seller and shall not be deducted from the Escrow Account.
 
D.           Completion Milestones and Security.  NEP is relying on the future
availability of the NEP Entitlement in the Facilities to meet the needs of its
customers. Seller shall within ten days of the effective date of this Agreement
provide NEP with a written development plan that outlines preoperational
milestones. The plan shall include, at a minimum, milestone dates for financial
closing, permitting (including, without limitation, zoning, air quality, water
quality, waste handling), construction start date, and Commencement Date of
Operation. Seller shall provide NEP with a quarterly status report on its
progress in meeting each of the milestones in its development plan until the
Commencement Date of Operation. In addition, Seller shall provide-NEP with
immediate written notice of any occurrences of which it is aware that are likely
to substantially delay construction start date or the Commencement Date of
Operation of the Facilities. Seller shall immediately notify NEP in writing if,
and at such time that, it decides to discontinue its efforts to construct the
Facilities. If its reason for such decision is the denial of a site or
environmental permit required by law for the construction of the Facilities,
Seller shall identify for NEP the permit that has been denied and provide NEP
with documentation of such denial.
 
Seller shall, within ten days of the effective date of this Agreement, deposit
with NEP an Irrevocable Letter of Credit in the initial amount of $12,000, which
amount shall be increased to $120,000 on the earlier to occur of (i) the date on
which Seller closes on its financing or lease for the electric generating
equipment at the Johnston Facility or (ii) the first anniversary date of the
effective date of this Agreement, drawn on a bank or other financial institution
reasonably acceptable to NEP (the “Issuer”).  Such Irrevocable Letter of credit
shall designate NEP as beneficiary with authority to draw drafts on the Issuer
as follows:
 

15

--------------------------------------------------------------------------------



Upon Presentation by NEP of a
Signed Statement Over a
Signature Described as
Amount Payable to NEP                                      “Authorized”
that:                                                                


 
(i) $12,000
“On or prior to twelve months after the effective date of its power purchase
agreement with New England Power Company, Northeast Landfill Power Company
notified New England Power Company in writing of its decision to discontinue its
efforts to construct the Johnston Facility contemplated in such power purchase
agreement.”

 
Or, alternatively,
 
 
“Subsequent to twelve months after the effective date of its power purchase
agreement with New England Power Company, Northeast Landfill Power Company
notified New England Power Company in writing of its decision to discontinue its
efforts to construct the Johnston Facility contemplated in such power purchase
agreement due to the denial of a site or environmental permit required by law
for construction of such Facility.”



 
(ii) $120,000
“Subsequent to twelve months following the effective date of its power purchase
agreement with New England Power Company, Northeast Lanfill Power Company
notified New England Power Company in writing of its decision to discontinue its
efforts to construct the Johnston Facility contemplated by such power purchase
agreement for reasons other than the denial of a site or environmental permit
required by law for construction of such Facilities.”



 
(iii) $120,000
“As of December 31, 1989, the ‘Commencement Date of Operation’ of the
Facilities, as defined in the power purchase agreement between Northeast
Landfill Power Company and New England Power Company, has not occurred.”



Seller and NEP agree that the Irrevocable Letter of Credit shall not be
exercised except as specified above. If Seller issues a notice in writing to NEP
as provided in clause (i) or (ii), above, or following the date specified in
clause (iii), above, NEP shall have ninety (90) days within which to draw drafts
on the Irrevocable Letter of Credit. IF NEP fails to draw such drafts, it shall
be deemed to have waived all rights that are provided it under this ARTICLE VII
D.


16

--------------------------------------------------------------------------------



As soon as reasonably practicable following (i) NEP’s receipt of the payment
specified in Clauses (i), (ii), or (iii), above or (ii) the Commencement Date of
Operation, the Irrevocable Letter of Credit shall expire, and NEP shall return
it to Seller.
 
Seller acknowledges and agrees that NEP will suffer direct damages as the result
of any decision by Seller to discontinue the construction of the Johnston
Facility, or the delay beyond December 31, 1989 of the Commencement Date of
Operation of the Facilities and that such direct damages shall in all events be
at least equal to the amounts specified above as payable to NEP under the
Irrevocable Letter of Credit in connection with such event, and Seller agrees
that such amounts shall be payable to NEP as provided above as liquidated
damages, and not as a penalty.
 
ARTICLE VIII.   DELIVERY AND MEASUREMENT OF ELECTRICITY
 
The Net Electric Output generated by each of the Facilities shall be delivered
to NEP at points of interconnection between NEP’s System and Seller’s systems in
the form of three-phase sixty-hertz alternating current at a voltage determined
by mutual agreement of the parties. Momentary voltage fluctuations shall be
permitted, provided that they neither disturb service provided by NEP or any
affiliate of NEP to its customers nor hinder NEP or any affiliate of NEP in
maintaining proper voltage conditions. The location of the interconnection
points for each Facility shall be determined prior to the commencement of the
Facility’s construction by mutual agreement of the parties.
 
NEP shall, at Seller’s expense, provide, own, and maintain metering,
telemetering and communication equipment at each of the Facilities for measuring
and reporting electricity delivered to NEP and the status of switching
equipment. Seller shall provide suitable space at each of the Facilities for
installation of the metering, telemetering and communication equipment at no
cost to NEP The metering equipment shall comply with Good Utility Practice and
shall be capable of recording var flow and of segregating electricity delivered
during On-Peak Periods arid Off-Peak Periods.
 
NEP agrees to cause its interconnection and transmission facilities to be
operated and maintained in accordance with Good Utility Practice so as to permit
the delivery to NEP’s System of each of the Facilities’ Net Electric Output.
 
Meters shall be read by Seller on the first business day of each month. The
quantity of electricity delivered for sale to NEP during the preceding month
shall be determined by multiplying such readings by the NEP Entitlement
(expressed as a decimal). Daily meter readings and log sheets shall be recorded.
If NEP so requests, one (1) copy shall be mailed to NEP each day from each of
the Facilities.
 
All metering equipment associated with the Facilities shall be routinely tested
in accordance with Good Utility Practice, at Seller’s expense. Such routine
tests shall be conducted not more often than annually. Either party may at any
time require an additional test of the metering equipment, provided that the
requesting party shall pay the cost of such test. If, at any time, any metering
equipment is found to be inaccurate by more than two percent (2%), NEP shall
cause such metering equipment to be made accurate or replaced if necessary at
Seller’s expense, and meter readings for the period of inaccuracy shall be
adjusted so far as the same can be reasonably ascertained, but no adjustment
prior to the beginning of the preceding month shall be made by agreement of the
parties. The test shall be made in such manner as may be mutually and reasonably
agreed upon by the parties. Each party shall comply with any reasonable request
of the other concerning the sealing of meters, the presence of a representative
of the other party when the seals are broken and the tests are made, and other
matters affecting the accuracy of the measurement of electricity delivered from
the Facilities. Copies of the test reports shall be made available to both
parties. If either party believes that there has been a meter failure or
stoppage, it shall immediately notify the other.

17

--------------------------------------------------------------------------------


 
ARTICLE IX.   CONSTRUCTION OF INTERCONNECTION FACILITIES
 
The interconnection facilities associated with each of the Facilities shall be
constructed at Seller’s expense. NEP reserves to itself and its affiliates the
construction and ownership of all necessary modifications to its system
attributable to the interconnection of each of the Facilities. Seller agrees to
pay NEP in advance for all costs that NEP reasonably estimates will be incurred
in connection with such activities. NEP shall prepare its estimate in good faith
and in accordance with Good Utility Practice. Upon completion of construction,
NEP shall prepare a breakdown of all costs incurred in connection with such
activities and the parties agree to make a final adjustment to correct for any
overpayment or underpayment. NEP represents that in making the interconnections,
it will use standard equipment customarily employed by NEP for its own system,
all in accordance with Good Utility Practice.
 
Seller shall be responsible for construction of all other interconnection
facilities associated with each of the Facilities. As soon as reasonably
practicable, Seller shall furnish, for review and approval by NEP,
specifications for such facilities, which approval shall not be unreasonably
withheld. Responsibility for making the final interconnection between the
systems is reserved exclusively to NEP or its affiliates. Prior to making such
interconnections with each of the Facilities, NEP shall have the right to
require Seller to provide satisfactory documentation that the Facility and the
interconnection facilities constructed by Seller comply with all applicable
safety and electrical codes. NEP agrees to exercise good faith in undertaking
such interconnections in a timely manner.
 
ARTICLE X.   ACCESS TO FACILITIES
 
Properly accredited representatives of NEP or an Affiliate of NEP shall at all
reasonable times have access to each of the Facilities to make inspections and
obtain information required in connection with this Agreement. While at a
Facility, such representatives shall observe such reasonable safety precautions
as may be required by Seller and shall conduct themselves in a manner that will
not interfere with the operation of the Facility.
 
ARTICLE XI.   NOTICES: REPRESENTATIVES OF THE PARTIES
 
Any notice, demand or request required or authorized by this Agreement to be
given by one party to the other party shall be in writing. It shall either be
personally delivered or mailed, by registered or certified mail, postage
prepaid, to the representative of the other party designated in this ARTICLE.
Any such notice, demand or request so delivered or mailed shall be deemed to be
given when so delivered or mailed.
 
18

--------------------------------------------------------------------------------


 
Notices and other communications by Seller to NEP shall be addressed to:
 
Manager, Alternate Energy Projects
New England Power Service Company
25 Research Drive
Westborough, MA  01582


Notices, payments and other communications by NEP to Seller shall be addressed
to:


Northeast Landfill Power Company
672 Jerusalem Road
Cohasset, Massachusetts 02025
Attn:   Gordon L. Dean
                                            President
 
Either party may change its representative by written notice to the other.
 
The parties’ representatives designated above shall have full authority to act
for their respective principals in all technical matters relating to the
performance of this Agreement. However, they shall not have authority to amend,
modify, or waive any provision of this Agreement.
 

ARTICLE XII.   INSURANCE, LIABILITY, INDEMNIFICATION, AND
RELATIONSHIP OF PARTIES

 
A.           Seller shall, at its own expense, acquire and maintain. or cause
Seller’s agent to acquire and maintain, throughout the term of this Agreement
the following minimum insurance coverages as adjusted for inflation, as long as
such coverages or reasonably similar coverages are available on reasonable
commercial terms:
 
 
(i)
Statutory coverage for Worker’s Compensation, and Basic Employers’ Liability
Coverage with a limit no less than $500,000;

 
 
(ii)
Comprehensive General Liability Coverage including Operations, Contractual
Liability and Broad Form Property Damage Liability, written with limits no less
than;

 
Bodily Injury — $3 million per occurrence
 
Property Damage — $1 million per occurrence
 
or $3 million
Combined Single Limit;

19

--------------------------------------------------------------------------------


 
 
 
(iii)
Comprehensive Automobile Liability Coverage, including all owned, non—owned, and
hired vehicles, written with limits no less than:
Bodily Injury -            $1 million per person/
                  $2 million per accident
 
Property Damage -         $500,000 per occurrence;

 
 
(iv)
All Risk Property Coverage and Boiler and Machinery Coverage against damage to
each of the Facilities in an amount not less than the full replacement cost of
the Facility (to restore the Facility to its condition prior to the casualty
loss) and subject to a reasonable deductible.

 
Such policies shall be endorsed to require that:
 
 
(1)
complete copies of each inspection or other report required by or performed for
the insurer shall be provided to NEP within thirty (30) days of its completion,

 
 
(2)
the coverage afforded shall not be canceled or reduced without at least ninety
(90) days prior written notice to NEP, and

 
 
(3)
the insurance proceeds shall be applied to repair of the Facility unless Seller
and NEP agree otherwise; and

 
 
(v)
Business Interruption Insurance as is reasonably available under reasonable
commercial terms providing funds to cover all of Seller’s costs to the extent
that they would not be eliminated or reduced by the failure of each or any of
the Facilities to operate (including but not limited to rent or mortgage
payments, interest and principal payments on loans or bonds and salaries and
wages) or a period of at least twelve (12) months after a reasonable deductible
period.

 
Minimum insurance coverages required by this Article XII A shall be increased
every five years to the nearest $100,000 based on experienced inflation.
 
The insurance policies specified in Clause (ii) and (iii), above, shall be
endorsed naming NEP, its employees, agents, and affiliates as additional
insureds with respect to any and all third party bodily injury and/or property
damage claims arising from Sellers performance of this Agreement and shall
require sixty (60) days written notice to be given to NEP of cancellation and/or
material change in any of the policies.
 
Evidence of insurance for the coverages specified herein shall be provided to
NEP prior to the Commencement Date of Operation. During the term of this
Agreement, Seller, upon NEP’s reasonable request, shall furnish NEP with
certified copies of the insurance policies described in this Article XII A.
 
The insurance coverages described in Clause (i) through (iii), above, shall be
primary to any other coverage available to NEP or to NEP’s affiliates and shall
not be deemed to limit Seller’s liability under this Agreement, except to the
extent any amounts are paid by such insurance.
 
20

--------------------------------------------------------------------------------


 
B.           Notwithstanding any other provision of this Agreement to the
contrary, neither NEP nor Seller, nor their respective officers, directors,
shareholders, partners, agents, employees, patent or affiliates, or their
respective officers, directors, shareholders, partners, agents or employees
shall be liable to the other party or its parent, subsidiaries, affiliates,
officers, directors, shareholders, partners, agents, employees, successors or
assigns, for claims for incidental, indirect or consequential damages connected
with or resulting from performance or non-performance of this Agreement,
including, without limitation, claims in the nature of lost revenues, income or
profits irrespective of whether such claims are based upon warranty, negligence,
strict liability, contract, operation of law or otherwise. Neither shall the
parent or affiliates of NEP or Seller, nor their respective officers, directors,
shareholders, partners, agents or employees, be liable for claims for direct
damages connected with or resulting from performance or non-performance of this
Agreement.
 
C.           Seller agrees to defend, indemnify and save NEP, its officers,
directors, shareholders, partners, employees, agents and affiliates and their
officers, directors, shareholders. partners, employees and agents harmless from
and against any and all claims, suits, actions or causes of action for damage by
reason of bodily injury, death or damage to property caused by Seller, its
officers, directors, shareholder, partners, employees, agents or affiliates or
caused by or sustained on its facilities, except to the extent caused by an act
of negligence or willful misconduct by an officer, director, shareholder,
partner, agent, employee or affiliate of NEP, its successors or assigns.
 
D.           NEP agrees to defend, indemnify and save Seller, its officers,
directors, shareholders, partners, employees, agents and affiliates and their
officers, directors, shareholders, partners, employees and agents harmless from
and against any and all claims, suits, actions, or causes of action for damage
by reason of bodily injury, death or damage to property caused by NEP, its
officers, directors, shareholder, partners, employees, agents or affiliates or
caused by or sustained on its facilities, except to the extent caused by an act
of negligence or willful misconduct by an officer, director, shareholder,
partner, agent, employee or affiliate of Seller, its successors or assigns.
 
E.           Nothing in this Agreement shall be construed as creating any
relationship between the parties other than that of independent contractors for
the sale and purchase of electricity generated by the Facilities.
 
ARTICLE XIII.   ASSIGNMENT
 
Neither party shall assign, pledge or otherwise transfer this Agreement or any
right or obligation under this Agreement without first obtaining the other
party’s written consent, which shall not be unreasonably withheld; except that
Seller may assign its interests in this Agreement, in whole or in part, to a
financial institution in connection with the construction and/or long term
financing of the Facilities or modification thereof without NEP’s consent and
NEP may assign its rights and obligations to any Affiliate of NEP within the New
England Electric System without Seller’s consent.


21

--------------------------------------------------------------------------------



ARTICLE XIV.   FORCE MAJEURE
 
A.           The parties shall be excused from performing their respective
obligations hereunder and shall not be liable in damages or otherwise, if and
only to the extent that they are unable to so perform or are prevented from
performing by an event of force majeure, including, without limitation, storm,
flood, lightning, draught, earthquake, fire, explosion, equipment failure, civil
disturbance, labor dispute, act of God or the public enemy, action of a court or
public authority, or any other cause beyond their control, including, without
limitation, shutdown of, or limited operation of, facilities due to breakdown or
unscheduled repair or maintenance.
 
No event caused by or resulting from (i) Seller’s or NEP’s failure to operate
and maintain their respective facilities in accordance with Good Utility
Practice or (ii) the reduction of the landfill gas supply to the Facilities
shall be deemed to be an event of force majeure under this ARTICLE XIV.
 
B.           If either party shall rely on the occurrence of an event or
condition described in ARTICLE XIV A. above, as a basis for being excused from
performance of its obligations under this Agreement, then the party relying on
the event or condition shall (i) provide prompt notice to the other party of the
occurrence of the event or condition giving an estimation of its expected
duration and the probable impact on the performance of its obligations
hereunder, (ii) exercise all reasonable efforts to continue to perform its
obligations hereunder, (iii) expeditiously take action to correct or cure the
event or condition excusing performance, (iv) exercise all reasonable efforts to
mitigate or limit damages to the other party to the extent such action will not
adversely affect its own interests, and (v) provide prompt notice to the other
party of the cessation of the event or condition giving rise to its excuse from
performance.
 
ARTICLE XV.   WAIVERS
 
The failure of either party to insist in any one or more instance(s) upon strict
performance of any of the provisions of this Agreement or to take advantage of
any of its rights under this Agreement shall not be construed as a general
waiver of any such provision or the relinquishment of any such right, but the
same shall continue and remain in full force and effect, except with respect to
the particular instance or instances.
 
ARTICLE XVI.   REGULATION
 
This Agreement and all rights, obligations, and performances of the parties
hereunder, are subject to all applicable state and Federal laws, and to all duly
promulgated orders and other duly authorized action of any governmental
authority having jurisdiction.
 
ARTICLE XVII.   INTERPRETATION,  DISPUTE  RESOLUTION
 
The interpretation and performance of this Agreement shall be in accordance with
and controlled by the law of The Commonwealth of Massachusetts, the State or
Federal Courts in which shall have exclusive original jurisdiction over cases
and controversies arising hereunder.

22

--------------------------------------------------------------------------------



ARTICLE XVIII.   PRIOR AGREEMENT SUPERSEDED
 
This Agreement constitutes the entire agreement between the parties hereto
relating to the subject matter hereof and supersedes all previous agreements,
discussions, communications and correspondence with respect to the subject
matter hereof.
 
ARTICLE XIX.   USE OF LANDFILLS
 
Seller represents and warrants that it will secure exclusive rights to purchase
the landfill gas produced at each of the currently permitted landfill sites on
which the Facilities will be located prior to the Commencement Date of
Operation. Except as provided in Article IV and Article V above, neither Seller,
nor its officers, directors, shareholders, partners, agents, employees, parent
or affiliate, or their respective officers, directors, shareholders, partners,
agents or employees, shall directly or indirectly, sell such landfill gas to
others, assign to others or waive its rights to such landfill gas, or use such
landfill gas to generate electricity for sale.
 
ARTICLE XX.   SEVERABILITY
 
If any provision or provisions of this Agreement shall be held invalid, illegal,
or unenforceable, the validity, legality, and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.
 
ARTICLE XXI.   MODIFICATIONS
 
No modification to this Agreement shall be binding on either party unless it
shall be in writing and signed by both  parties.
 
ARTICLE XXII.   COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, and each executed
counterpart shall have the same force and effect as an original instrument.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  NEW ENGLAND POWER COMPANY          
 
By:
/s/ Joseph Harrington 
    Title: 
 Vice President 
                 

 
 

NORTHEAST LANDFILL POWER COMPANY          
 
By:
/s/ Gordon L. Deane 
    Title:
 President 
               

 
23

--------------------------------------------------------------------------------



Page 1 of 2
 
APPENDIX A
 
NEP uses a computerized power cost estimation program to establish a
relationship between its average and incremental fuel costs. The program
computes the probable fuel costs annually, on a forward looking basis. Monthly
load duration curves, fuel costs, scheduled unit outages, forced unit outage
rates, and unit heat rates are considered in a hypothetical unit dispatch to
meet NEP’s annual load on a month-by-month basis. From these data, a
relationship between NEP's average and incremental fuel cost is established.
 
By way of example, a summary of the calculation of NEP’s 1986 annual factors is
attached. Three computer runs were made. The first run used NEP’s 1986 estimated
load duration curve. The second run was made adding a 100 MW increment of load
to all on-peak and off-peak hours. The third run was made subtracting a 100 MW
decrement of load from all on-peak and off-peak hours.
 
The first run provided NEP’s 1986 total fuel cost, which was divided by NEP 1986
energy output to yield its 1986 estimated average fuel cost per MWH. The on-peak
incremental fuel cost was determined by dividing the cost of fuel for the sum of
the 100 MW increment and the 100 MW decrement of load during the on-peak periods
by the energy produced during said periods, to yield NEP’s on-peak incremental
fuel cost.  This, in turn, yielded the 1986 on-peak factor. The same procedure,
using off-peak components, was used to establish NEP’s 1956 off-peak factor.
 
Each month the 1986 factors are multiplied by NEP average fuel cost -- as filed
with the Federal Energy Regulatory Commission -- to determine NEP’s on-peak and
off-peak incremental fuel costs.

24

--------------------------------------------------------------------------------



Page 2 of 2
 
APPENDIX A


METHODOLOGY FOR CALCULATING


NEP’s 1986 ANNUAL FACTORS
 
DOLLARS
 
Estimate NEP 1986 total fuel cost with . . . .
 
 
(1)
…
no additional energy (“T”).

 
 
(2)
…
100 MW of load added to all on-peak hours (“Ton + ”) and with

 
100 MW of load added to all off-peak hours (“Toff + ”).

 
 
(3)
…
100 MW of load subtracted from all on-peak hours (“Ton - ”), and with 100 MW of
load subtracted from all off-peak hours (“Toff - ”).

 
ENERGY
 
Estimate NEP’s 1986 energy production (“E”).
 
Energy added for on-peak increment/decrement (“Eon”).
 
Energy added for off-peak increment/decrement (“Eoff”).
 
$/MWH
 
1986 Estimated Average Fuel Cost = T = $413,198 x 103 = $21.20/MWH
       E        19,490    GWH
 
1986 Estimated On-Peak Incremental Cost =
Ton+ - Ton-   = $431,218 – 396,370 = $43.04/MWH
2 Eon                                 2 x 404.8


1986 Estimated Off-Peak Incremental Cost =
Toff+ - Toff-   = $428,321 – 398.9 = $31.17/MWH
2 Eoff                                           2 x 471.2


On-Peak Factor =                  43.04                     =           2.03
21 .20


Off-Peak Factor =                 31.17                      =          1.47
21.20
 
25

--------------------------------------------------------------------------------



APPENDIX B




          

EXHIBIT 1:   PROJECTED OPERATING CAPACITY AND PRODUCTION
Worcester, MA, Johnston, RI and Billerica, MA  Landfill Gas-to-Energy Projects

 


 Cash Flow Year
 Calendar Year
1
1987
2
1988
3
1989
4
1999
5
1991
6
1992
7
1993
8
1994
9
1995
10
1996
11
1997
12
1998
13
1999
14
2000
15
2001
 WORCESTER
 
                           
 Operating Capacity (in kW)
3,810
3,576
3,357
3,152
2,940
2,700
2,499
2,235
1,960
1,755
1,537
900
900
950
790
 kWhr Production (1000 kWhrs)
14,105
20,195
26,469
24,051
23,179
21,916
19,701
17,622
15,453
13,057
12,116
7,726
7,726
7,553
6,271
                               
 BILLERICA
 
                           
 Operating Capacity (in kW)
2,940
2,852
2,659
2,497
2,344
1,960
1,960
1,770
1,574
900
900
900
902
759
0
 kWhr Production (1000 kWhrs)
7,297
22,331
20,963
19,602
10,482
15,453
15,453
13,957
12,411
7,726
7,726
7,726
7,113
5,902
0
 
                             
JOHNSTON
                             
 Operating Capacity (in kW)
2,800
5,600
5,600
5,600
6,580
7,560
7,560
7,560
8,540
9,520
9,519
10,032
10,174
10,415
10,863
 kWhr Production (1000 kWhrs)
5,212
44,150
44,150
44,150
51,077
59,603
59,603
59,603
67,329
75,056
75,051
79,070
80,211
82,114
85,651
                               
 TOTALS
 
                           
 Total Operating Capacity
9,550
12,009
11,616
11,249
11,064
12,300
12,019
11,565
12,074
12,255
12,036
11,972
12,056
12,132
11,661
 Total kWhr Production (1000 kWhrs)
26,694
94,676
91,582
88,604
95,538
96,972
94,757
91,102
95,195
96,619
94,896
94,543
95,050
95,650
91,932
                               





 Cash Flow Year
 Calendar Year
16
2002
17
2003
18
2004
19
2005
20
2006
21
2007
22
2008
23
2009
24
2010
25
2011
26
2012
27
2013
28
2014
29
2015
30
2016
 WORCESTER
                             
 Operating Capacity (in kW)
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
 kWhr Production (1000 kWhrs)
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
 
                             
 BILLERICA
                             
 Operating Capacity (in kW)
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
 kWhr Production (1000 kWhrs)
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
             
 
 
             
 Johnston
               
 
           
 Operating Capacity (in kW)
11,107
11,366
11,400
11,400
11,400
11,366
11,107
10,054
10,607
10,367
9,941
9,733
9,491
9,274
9,063
 kWhr Production (1000 kWhrs)
87,564
89,610
90,508
90,500
90,500
89,610
87,364
85,571
83,629
81,735
78,375
76,577
74,824
75,116
71,452
                               
TOTALS
                             
 Total Operating Capacity
11,107
11,366
11,400
11,400
11,400
11,366
11,107
10,054
10,607
10,367
9,941
9,733
9,491
9,274
9,063
 Total kWhr Production (1000 kWhrs)
87,564
89,610
90,508
90,500
90,500
89,610
87,364
85,571
83,629
81,735
78,375
76,577
74,824
75,116
71,452
                               

 
26

--------------------------------------------------------------------------------



Page 1 of 2
 
APPENDIX C
 
APPROVED FINANCING, FUEL. & OPERATING EXPENSES
SENIOR TO ESCROW ACCOUNT
 
The following monthly expenses of Northeast Landfill Power Company shall be
senior to the funding of the Escrow Account required under the provisions of
Article VII (C).
 
1.           Financing Costs -- As provided in the loan agreement(s) and/or
lease agreement(s) between Seller and project lender(s) and/or lessor(s) and
summarized as follows:
 
 
(to be completed by Seller and approved by NEP, which approval shall not be
unreasonably withheld, prior to Commencement Date of Operation)

 
2.           Contract Operation & Maintenance Expenses -- As provided in the
operation and maintenance agreement(s) between Seller and its contract
operator(s) and summarized below:
 
 
(to be completed by Seller and approved by NEP, which approval shall not be
unreasonably withheld, prior to Commencement Date of Operation)

 
3.           Fuel Cost/Royalty -- The minimum gas purchase price as provided in
the gas sales agreements between Seller and the Northeast Landfill Gas Company
plus any rents or royalties due the landfill owner by Seller but not in excess
of a monthly limit determined in accordance with the following formula:
 
ML           = ($10,000  x S)  +  A  +  B  +  C
T
 
Where “ML” is the monthly limit:
 
“S” is as defined in ARTICLE VI B of this Agreement;
 
“T” is as defined in ARTICLE VI B of this Agreement;

27

--------------------------------------------------------------------------------



Page 2
 
 
“A” is 12.5% of Seller’s revenues under this Agreement derived from electricity
produced at the Billerica Facility;

 
 
“B” is 17.5% of Seller’s revenues under this Agreement derived from electricity
produced at the Worcester Facility; and

 
 
“C” is 15% of Seller’s revenues under this Agreement derived from electricity
produced at the Johnston Facility.

 
4.           Insurance & Local Taxes -- The actual cost of insuring the project
as required by Project Lenders(s), lessor(s), or this Agreement plus the cost of
local excise, property, or other taxes assessed against the project, but not
federal income taxes.
 
In addition, if, under the provisions of ARTICLE VII A (3) or (6), Seller
instructs NEP to reduce the monthly payments otherwise due Seller from NEP under
ARTICLE VI in order to avoid the occurrence of an Event of Default, then all
reasonable expenses incurred by Seller in efforts to cure the circumstances
underlying the potential Event of Default or to otherwise provide assurance to
NEP of Seller’s ability to perform its obligations under this Agreement shall be
senior to the funding of the Escrow Account required under the provisions of
ARTICLE VII C.
 


 


 
28

--------------------------------------------------------------------------------


 
Amendment to Power Purchase Agreement
 
This Amendment (‘Amendment”), dated as of December 1, 1989, amends the Agreement
dated as of November 6, 1987, between New England Power Company (“NEP”) and
Northeast Landfill Power Company (“NLP”), as assigned by NEP to Massachusetts
Electric Company (“MEC”) by assignment dated November 18, 1987, as reassigned by
MEC to NEP by reassignment dated February 12, 1988, and as assigned by NLP to
Northeast Landfill Power Joint Venture, an Illinois partnership (“Seller”) by
assignment dated as of March 31, 1989 (the “Power Purchase Agreement”).
Basic Understandings
Seller is about to obtain its financing for construction of the Facility
pursuant to a certain Loan Agreement (“Loan Agreement”), dated as of August 2,
1989 by and between State Street Bank and Trust Company (the “Bank”) and Seller.
Before financing can be obtained from the Bank, the Power Purchase Agreement
needs to be amended to address certain issues that need clarification.
Accordingly, the parties agree to amend the Power Purchase Agreement as follows:
Section 1.               Rights of the Bank Upon Seller’s Default
(a)           The Bank has the right (but not the obligation) to cure any
default on behalf of Seller and exercise, to the extent expressly permitted by
the Borrower’s Collateral Assignment and Security Agreement (as such terms are
defined in the Loan Agreement), any rights of Seller under the Power Purchase
Agreement within the cure periods specified in the Power Purchase Agreement.

29

--------------------------------------------------------------------------------


(b)           NEP will send copies of any default notices under the Power
Purchase Agreement to the Bank, at the following address:
State Street Bank and Trust Company
225 Franklin Street
Boston, MA. 02101
Attention: Project Finance Department



(c)           NEP shall incur no liability for inadvertent failure to send
default notices to the Bank, but any time limit specified in the Power Purchase
Agreement for curing an Event of Default shall not begin to run for the Bank
until the Bank receives a copy of the notice.
(d)           NEP will not exercise any of its rights and remedies with respect
to default before the expiration of the Bank’s cure period (as specified above).

Section 2                 Assignments by the Bank
If there is an Event of Default under the Loan Agreement, the Bank may (i)
exercise Seller’s rights under the Power Purchase Agreement, or (ii) assign or
sublease any or all of Seller’s rights, title and interest in, to and under the
Power Purchase Agreement to any third party (or parties), as long as such third
party:
 
(a)
assumes all of the obligations of Seller under the Power Purchase Agreement
(including any accrued liability in respect of the Aggregate Differential); and

 
(b)
is at least as experienced and capable of owning and operating (or causing the
operation of) the Facility as Seller.

 
30

--------------------------------------------------------------------------------


 
Section 3.        Definition of “Facility” 
As of the Commencement Date of Operation, the landfill gas electric generation
project at the landfill located in Johnston, Rhode Island will be the only
project which will be initially providing electricity to NEP under the Power
Purchase Agreement.  Therefore, the Power Purchase Agreement is amended so that
the terms “Facilities” and “Facility” shall each mean the landfill gas-fired
electric generation project at the landfill located in Johnston, Rhode Island;
provided, however, that if and when the proposed landfill gas-fired electric
generation project at the landfill located in Worcester, Massachusetts becomes
operational, then the term “Facilities” shall mean both the landfill gas-fired
electric generation projects located at landfills in Johnston, Rhode Island and
Worcester, Massachusetts and the term “Faci1ity” shall mean either of such
projects.
Section 4.                        Waiver of Termination Right
NEP waives any right it may otherwise have and agrees not to terminate the Power
Purchase Agreement pursuant to the third paragraph of Article III; provided that
the “Commencement Date of Operation” occurs before July 1, 1990.
 
Section 5.                        Substitution of the word “Account”
 
The first word in the last line of the first paragraph of Article VII C is
amended by deleting the word “Agreement” and substituting the word “Account”.
Section 6.                       Changing the “Commencement Date of Operation”
 
The definition of “Commencement Date of Operation” is amended by deleting the
third paragraph of Article II of the Power Purchase Agreement and by
substituting therefor the following sentence: “Commencement Date of Operation”
shall mean the later to occur of (i) substantial completion of Phase 1 at the
Johnston Facility as per Seller’s construction contract for the Johnston
Facility, or (ii) the initial date on which Seller generates at least five
megawatts (5MW) of electricity at the Johnston Facility continuously for a
period of eight (8) consecutive hours.
31

--------------------------------------------------------------------------------


Section 7.                      Substitution of Appendix C
Appendix C to the Power Purchase Agreement is deleted and a new Appendix C
(attached to this Amendment as Exhibit A) is substituted in its place.
 
Section 8.                      Insurance Proceeds
Pursuant to Article XII A (iv) (3) of the Power Purchase Agreement, the
insurance proceeds shall be applied during the term of the Loan Agreement
between Seller and the Bank in accordance with Sections 5.9(a)(iii) and 5.9(d)
of the Loan Agreement.
Section 9.                      Interconnection Facilities
If NEP does not complete construction of the interconnection facilities
associated with Seller’s Facility on or before December 15, 1989, the December
31, 1989 deadline specified for the Commencement Date of Operation in Article
VII D., paragraph (iii) on page 20, will be extended by the number of days
beyond December 15, 1989 that the interconnection was completed.
The parties have caused their authorized representatives to execute this
Amendment on the date(s) set forth below, which Amendment may be signed in
counterparts so that each party may retain a signed original. All counterparts
will constitute one agreement binding on each of the parties.

32

--------------------------------------------------------------------------------



NEW ENGLAND POWER COMPANY  
      By:   /s/ Joseph Harrington      Title:   Vice President     Date:  
 12/1/89       NORTHEAST LANDFILL POWER JOINT VENTURE          By: 
Northeast Landfill Power Company, a general partner  
        By:  /s/ Gordon L. Deane  
 Gordon L. Deane 
      Title:    President       Date:      12/2/89      

 

33

--------------------------------------------------------------------------------



EXHIBIT A
 
APPENDIX C
 
PART I                    Cash Flow Priorities
 
The Borrower will use its Cash Flow, and will only make payments and
distributions to any Person, in accordance with the priority of payments set
forth below on a monthly basis:
 
(a)           first, principal, interest, fees and expenses due to the Bank
pursuant to the terms of the Loan Agreement or any of the Collateral Documents
(as such term is defined in the Loan Agreement);
 
(b)           second, senior operating expenses incurred in the ordinary course
of business (other than item (c) below) which are due to RISWMC under the
Landfill Gas Lease Agreement, the Town under the Taxes Agreement, payments for
insurance, legal and accounting fees incurred in the ordinary course of
Borrower’s business, and base gas payments due to GASCO under the Sublease
Agreement, all in the preceding order;
 
(c)           third, senior operating expenses incurred in the ordinary course
of business which are due to WPI under the Operating Agreement (other than bonus
and penalty payments and other subordinated payments);
 
(d)           fourth, payments required to be made to the Escrow Account under
the Power Purchase Agreement (this Escrow Account will be funded separately);
 
(e)           fifth, payments to Borrower’s debt reserve account and thereafter
to Borrower’s maintenance reserve account at the Bank pursuant to Section 5.12
of the Loan Agreement to the extent the debt reserve account has been drawn upon
to make the payments described in item (a) or the maintenance reserve account
has been drawn upon to make the payments described in items (b) and (c) above;
 
(f)           sixth, payments for management fees due to NLP and HW Landfill
under the Management Agreements;
 
(g)           seventh, payments for the initial funding of the Borrower’s debt
reserve account and thereafter for the initial funding of the Borrower’s
maintenance reserve account, with the Bank, each in accordance with Section 5.12
of the Loan Agreement.
 
(h)           eighth, additional and excess gas payments due to Gasco under the
Sublease Agreement;
 
(i)           ninth, bonus payments or previously subordinated payments due to
WPI under the Operating Agreement;
 
The balance of Cash Flow after payments described in subparagraphs (a) through
(i) above is referred to as “Cash Flow Available for Distribution” which shall
be used in accordance with Section 5.27 of the Loan Agreement.
 
34

--------------------------------------------------------------------------------



PART II                   Special Withdrawals From the Escrow Account
 
As agreed to by the parties, the Escrow Account will be separately funded by
direct payments by NEP of 5% of monthly revenues due to Seller. If, however,
after a monthly payment of 5% has been made, it is determined that there were
not enough revenues from the remaining 95% of the revenues due to Seller to
cover the items described in (a), (b), and (c) of Part I above, NEP and Seller
agree to the following:
 
 
(i)
Seller shall send a written notice to NEP, stating that there were insufficient
revenues to cover the items to be funded in subparagraph (a), (b) and (c) of
Part I of this Appendix C (“Shortfall”).

 
 
(ii)
With the notice, Seller shall include documentation of how much in additional
funds is needed to cover the Shortfall for the month.

 
 
(iii)
If Seller’s documentation is accurate, NEP and Seller will send a joint notice
to the Escrow Agent, requesting a withdrawal from the Escrow Account equal to
(i) the amount needed to cover the Shortfall for the month, or (ii) the total of
the month’s 5% payment, whichever amount is less. The Escrow Agent will be
directed to make payment of the withdrawal into an account designated by Seller.

 
The special withdrawals described above only may be made to cover the Shortfall
for a particular month. Shortfalls may not be accumulated from month to month in
cases where the total of the month’s 5% payment to the Escrow Account does not
cover the entire month’s Shortfall.
 
Part III                      Definitions
 
For the purpose of this Appendix C, the following terms shall have the following
meanings:
 
“Cash Flow” means for a particular fiscal period of the Borrower, revenues
received by the Borrower in the ordinary course of business from its operation
of the electrical generation facility at the Johnston landfill and from Gasco
pursuant to the terms of the Sublease Agreement (but excluding extraordinary
payments contemplated by Section 2.9(a)(i) and (a)(ii) of the Loan Agreement).
 
“Gasco” means Central Gas Limited Partnership, an Illinois limited partnership,
and its successors.
 
“H-W” means Hayden-Wegman, Inc., a New York corporation, and its successors.
 
“HW Landfill” means HW Landfill Gas, Inc., a Delaware corporation and its
successors.
 
“Landfill Gas Lease Agreement” means the Landfill Gas Lease Agreement dated May
1, 1987 between RISWMC and H-W, as supplemented by the Supplemental Agreement,
dated May 1, 1987, between RISWMC and H-W, as amended by the Amendment to
Supplement, dated July 28, 1988, between RISWMC and H-W, as assigned by H-W to
the Borrower by Assignment, dated as of March 31, 1989, and as amended by the
Amendment dated as of March 31, 1989 between RISWMC and H-W and consented to by
RISWMC as of March 31, 1989.

35

--------------------------------------------------------------------------------


 
“Management Agreements” means the Management Agreement between the Borrower and
NLP and the Management Agreement between the Borrower and H-W Landfill, each to
be entered into prior to the initial construction borrowing under the Loan
Agreement in the form approved in writing by the Bank, providing for the
management of the Borrower.
 
“Operating Agreement” has the meaning set forth in Section 3.2(1) of the Loan
Agreement, or any substitution thereof if approved in writing by the Bank
pursuant hereto.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including with limitation a
government or political subdivision or an agency or instrumentality thereof.
 
“RISWMC” means Rhode Island Solid Waste Management corporation, a corporation
created by the State of Rhode Island.
 
“Sublease Agreement” means the Landfill Gas Contract and Sublease Agreement
dated as of March 31, 1989 between the Borrower and Gasco pertaining to the
Johnston facility.
 
“Taxes Agreement” means the Agreement dated May 1, 1987 by and among the Town,
RISWMC and H-W for Payment in Lieu of Taxes for the landfill gas collection and
processing project, as will be assigned to the Borrower by assignment prior to
the initial construction borrowing under the Loan Agreement.
 
“Town” means the Town of Johnston, Rhode Island, a political subdivision of the
State of Rhode Island.
 
“WPI” means Waukesha Pearce Industries, Inc., a Texaco corporation, and its
successors.
 
 

36

--------------------------------------------------------------------------------



SECOND AMENDMENT TO POWER PURCHASE AGREEMENT
 
This Amendment (“Amendment”), dated as of October 31, 1991 amends the Agreement
dated as of November 6, 1987, between New England Power Company (“NEP”) and
Northeast Landfill Power Company (“NLP”), as assigned by NEP to Massachusetts
Electric Company (“MEC”) by assignment dated November 18, 1987, as reassigned by
MEC to NEP by reassignment dated February 12, 1988, as assigned by NLP to
Northeast Landfill Power Joint Venture, an Illinois partnership (“Seller”), by
assignment dated as of March 31, 1989 and as amended by an Amendment to Power
Purchase Agreement dated December 1, 1989 (the “Power Purchase Agreement”).
 
Basic Understandings
 
Seller is about to obtain its term financing for the Facility pursuant to a
certain Note Purchase Agreement (“Note Purchase Agreement”), dated as of October
1, 1991 by and among Northwestern National Life Insurance Company, Northern Life
Insurance Company and The North Atlantic Life Insurance Company of America (the
“Purchasers”) and Seller. Before financing can be obtained from the Purchasers,
the Power Purchase Agreement needs to be amended to address certain issues that
need clarification.
 
Accordingly, the parties agree to amend the Power Purchase Agreement as follows:
 
Section 1.                Rights of the Purchasers Upon Seller’s Default
 
(a)           The Purchasers have the right (but not the obligation) to cure any
default on behalf of Seller and exercise, to the extent expressly permitted by
the Project Agreements Assignment and the Security Agreement (as such terms are
defined in the Note Purchase Agreement), any rights of Seller under the Power
Purchase Agreement within the cure periods specified in the Power Purchase
Agreement.
 
(b)           NEP will send copies of any default notices under the Power
Purchase Agreement to the Purchasers, at the following address:
 
c/o Washington Square Capital, Inc.
Northstar West, Suite 1500
625 Marquette Avenue South
Minneapolis, Minnesota 55402
Attention: James V. Wittich




(c)           NEP shall incur no liability for inadvertent failure to send
default notices to the Purchasers, but any time limit specified in the Power
Purchase Agreement for curing an Event of Default shall not begin to run for the
Purchasers until the Purchasers receive a copy of the notice.
 
(d)           NEP will not exercise any of its rights and remedies with respect
to default before the expiration of the Purchaser’s cure period (as specified
above).
 

37

--------------------------------------------------------------------------------



Section 2.                Assignments by the Purchasers
 
If there is an Event of Default under the Note Purchase Agreement, the
Purchasers may (i) exercise Sellers rights under the Power Purchase Agreement,
or (ii) assign or sublease any or all of Seller’s rights, title and interest in,
to and under the Power Purchase Agreement and the Facilities to any third party
(or parties), as long as such third party:
 
 
(a)
assumes all of the obligations of Seller under the Power Purchase Agreement
(including any accrued liability in respect of the Aggregate Differential); and

 
 
(b)
is at least as experienced and capable of owning and operating (or causing the
operation of) the Facility as Seller.

 
Section 3.                Substitution of Appendix C
 
Appendix C to the Power Purchase Agreement is deleted and a new Appendix C
(attached to this Amendment as Exhibit A) is substituted in its place.
 
Section 4.                Insurance Proceeds
 
Pursuant to Article XII A (iv)(3) of the Power Purchase Agreement, the parties
agree that the insurance proceeds shall be applied during the term of the Note
Purchase Agreement between Seller and the Purchasers in accordance with
paragraph 9 of the Note Purchase Agreement.
 
Section 5.                Effect on Prior Amendment
 
This Amendment supersedes the provisions of Sections 1, 2, 7 and 8 of the
Amendment to Power Purchase Agreement dated as of December 1, 1989 (the “Prior
Amendment”), which Sections shall be of no further force or effect.  All other
provisions of the Prior Amendment shall remain in full force and effect with no
other modifications or waiver.
 
The parties have caused their authorized representatives to execute this
Amendment on the date(s) set forth below, which Amendment may be signed in
counterparts so that each party may retain a signed original. All counterparts
will constitute one agreement binding on each of the parties.
 
38

--------------------------------------------------------------------------------



NEW ENGLAND POWER COMPANY  
   
  By:   /s/ Joseph Harrington      Title:   Vice President     Date:    October
31, 1991      
NORTHEAST LANDFILL POWER JOINT
VENTURE, an Illinois general
partnership
  By:  
Northeast Landfill Power
  Company, a Massachussetts   corporation and general     partner            By:
 /s/ Gordon L. Deane     Title:    President     Date:    October 31, 1991      
     
And by:
Johnston Natural Power
Corporation, a Delaware
Corporation and general
Partner
            By:   /s/ Jerry Jones        Title:    President       Date:   
 October 31, 1991      

 

39

--------------------------------------------------------------------------------



EXHIBIT A TO SECOND
AMENDMENT TO POWER
PURCHASE AGREEMENT
 


 
APPENDIX C
 
PART I                    Cash Flow Priorities
 
The Seller will use its Cash Flow, and will only make payments and distributions
to any Person, in accordance with the priority of payments set forth below on a
monthly basis:
 
(a)            first, principal, interest, fees and expenses due to the
Purchasers pursuant to the terms of the Note Purchase Agreement or any of the
Note Documents (as such term is defined in the Note Purchase Agreement);
 
(b)           second, senior operating expenses incurred in the ordinary course
of business (other than item (c) below) which are due to RISWMC under the
Landfill Gas Lease Agreement, the Town under the Taxes Agreement, payments for
insurance, legal and accounting fees incurred in the ordinary course of Seller’s
business, and base gas payments due to GASCO under the Sublease Agreement, all
in the preceding order;
 
(c)            third, senior operating expenses incurred in the ordinary course
of business which are due to WPI under the O&M Agreement (other than bonus and
penalty payments and other subordinated payments);
 
(d)            fourth, payments requited to be made to the Escrow Account under
the Power Purchase Agreement (this Escrow Account will be funded separately);
and
 
(e)            fifth, the balance of Cash Flow after payments described in
subparagraphs (a) through (d) above shall be applied in compliance with the Note
Purchase Agreement.
 
PART II                  Special Withdrawals From the Escrow Account
 
As agreed to by the parties, the Escrow Account will be separately funded by
direct payments by NEP of 5% of monthly revenues due to Seller. If, however,
after a monthly payment of 5% has been made, it is determined that there were
not enough revenues from the remaining 95% of the revenues due to Seller to
cover the items described in (a), (b), and (c) of Part I above, NEP and Seller
agree to the following:
 
 
(i)
Seller shall send a written notice to NEP, stating that there were insufficient
revenues to cover the items to be funded in subparagraph (a), (b) and (c) of
Part I of this Appendix C (“Shortfall”).

 
 
(ii)
With the notice, Seller shall include documentation of how much in additional
funds is need to cover the Shortfall for the month.

 
 
(iii)
If Seller’s documentation is accurate, NEP and Seller will send a joint notice
to the Escrow Agent, requesting a withdrawal from the Escrow

 
40

--------------------------------------------------------------------------------



 
Account equal to (i) the amount needed to cover the Shortfall for the month, or
(ii) the total of the months 5% payment, whichever amount is less. The Escrow
Agent will be directed to make payment of the withdrawal into an account
designated by Seller.

 
The special withdrawals described above only may be made to cover the Shortfall
for a particular month. Shortfalls may not be accumulated from month to month in
cases where the total of the month’s 5% payment to the Escrow Account does not
cover the entire month’s Shortfall.
 
Part III                     Definitions
 
For the purpose of this Appendix C, the following terms shall have the following
meanings:
 
“Cash Flow” means for a particular fiscal period of the Seller, revenues
received by the Seller in the ordinary course of business from its operation of
the electrical generation facility at the Johnston landfill and from Gasco
pursuant to the terms of the Sublease Agreement.
 
“Gasco” means Central Gas Limited Partnership, an Illinois limited partnership,
and its successors.
 
“H-W” means Hayden-Wegman, Inc., a New York corporation, and its successors.
 
“JNPC” means Johnston Natural Power Corporation, a Delaware corporation (f/n/a
HW Landfill Gas, Inc.), and its successors.
 
“Landfill Gas Lease Agreement” means the Landfill Gas Lease Agreement dated May
1, 1987 between RISWMC and H-W, as supplemented by the Supplemental Agreement,
dated May 1, 1987, between RISWMC and H-W, as amended by the Amendment to
Supplement, dated July 28, 1988, between RISWMC and H-W, as assigned by H-W to
the Seller by Assignment, dated as of March 31, 1989, as amended by the
Amendment dated as of March 31, 1989 between RISWMC and H-WS and consented to by
RISWMC as of March 31, 1989, and as amended by the Amendment dated as of October
31, 1991 between RISWMC and Seller.
 
“Management Agreements” means the Management Agreement between the Seller and
NLPC dated October 31, 1989, and the Management Agreement between the Seller and
JNPC dated October 31, 1989, providing for the management of the Borrower.
 
“NLPC” means Northeast Landfill Power Company, a Massachusetts corporation, and
its successors.
 
“O&M Agreement” has the meaning set forth in the Note Purchase Agreement.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including with limitation a
government or political subdivision or an agency or instrumentality thereof.
 
41

--------------------------------------------------------------------------------


 
“RISWMC” means Rhode Island Solid Waste Management corporation, a corporation
created by the State of Rhode Island.
 
“Sublease Agreement” means the Landfill Gas Contract and Sublease Agreement
dated as of March 31, 1989 between the Seller and Gasco pertaining to the
Johnston facility.
 
“Taxes Agreement” means the Agreement dated May 1, 1987 by and among the Town,
RISWMC and H-W for Payment in Lieu of Taxes for the landfill gas collection and
processing project, as assigned to the Seller by assignment dated   March 31,
1989 .
 
“Town” means the Town of Johnston, Rhode Island, a political subdivision of the
State of Rhode Island.
 
“WPI” means Waukesha-Pearce Industries, Inc., a Texas corporation, and its
successors.
 
429 9R
 


 


42 

--------------------------------------------------------------------------------



 


 


 


 


 